 



Exhibit 10.1

         
 
  (DEX MEDIA LOGO) [d31421d3142100.gif]  
198 Inverness Drive West
Englewood, CO 80112

December 19, 2005
George A. Burnett
c/o Dex Media, Inc.
198 Inverness Drive West
Englewood, CO 80112
Re: 409A Amendment to Amended and Restated Employment Agreement
     This Letter Agreement confirms the understanding reached between you and
Dex Media, Inc., a Delaware corporation (together with any successor thereto,
the “Company”) to amend the terms of your continued employment with the Company
to address the impact of Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”). This Letter Agreement constitutes an
amendment to that certain Amended and Restated Employment Agreement, dated as of
July 15, 2004 (the “Employment Agreement”), as amended by that certain letter
agreement between you and the Company, dated October 2, 2005 (the “First Letter
Amendment”). This Letter Agreement is intended to comply in good faith with
Section 409A and the regulations and other Treasury Department guidance
promulgated thereunder. This Letter Agreement shall be effective immediately
prior to the consummation of the transactions (the “Merger”) evidenced by that
certain Agreement and Plan of Merger by and among the Company, R.H. Donnelley
Corporation (“Donnelley”) and Forward Acquisition Corp., a wholly owned
subsidiary of Donnelley (the “Merger Agreement”). In the event that the Merger
is not consummated, this Letter Agreement shall be void ab initio. Capitalized
terms used in this Letter Agreement and not defined herein shall have the
meaning given such terms in the Employment Agreement or the First Letter
Amendment, as applicable.

1.   409A Amendment. You agree that your Employment Agreement, as amended by the
First Letter Amendment, will be hereby amended as follows:

     Notwithstanding anything to the contrary in your Employment Agreement or in
the First Letter Amendment, if, upon the advice of its counsel, the Company
determines that any payments or benefits to be provided to you pursuant to
Section 1 of the First Letter Amendment (the “Severance Payments”) is or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A (“409A Taxes”) if
provided at the time otherwise required under Section 1 of the First Letter
Amendment, then:
     (a) Payment of the Severance Payments shall be delayed until the date that
is six months after the date of your “separation from service” (as such term is
defined under Section 409A) with the Company, or such shorter period that, in
the

 



--------------------------------------------------------------------------------



 



opinion of such counsel, is sufficient to avoid the imposition of 409A Taxes
(the “Payment Delay Period”).
     (b) The Severance Payments that are subject to the Payment Delay Period
shall be increased by an amount equal to interest on such payments for the
Payment Delay Period at a rate equal to the short-term Applicable Federal Rate
published by the Internal Revenue Service that is applicable during the Payment
Delay Period, as compounded semi-annually.
     For the avoidance of doubt, in the event that upon the advice of its
counsel, the Company determines that the Severance Payments shall not be subject
to a Payment Delay Period, then the full amount of the Severance Payments will
be paid to you in lump sum on or prior to the 30th day following the date of
your termination of employment.

2.   Employment and Option Agreements. You and the Company acknowledge and agree
that, except as provided by this Letter Agreement, the Employment Agreement and
the First Letter Amendment shall remain in full force and effect.   3.   Further
Assurances. You and the Company agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the terms of this Letter Agreement.

[signature page follows]

 



--------------------------------------------------------------------------------



 



     Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to me. The other copy is for your files. By signing below, you acknowledge and
agree that you have carefully read this Letter Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
be final and legally binding on you and the Company. This Letter Agreement shall
be governed and construed under the internal laws of the State of Delaware and
may be executed in several counterparts.

         
 
  Very truly yours,    
 
       
 
  /s/ SCOTT BONTEMPO     
 
       
 
       
 
  Name: Scott Bontempo    
 
  Title: Senior Vice President - Human Resources    

         
 
  Agreed and Accepted:    
 
       
 
  /s/ GEORGE A. BURNETT     
 
       
 
  George A. Burnett    

 